Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final Office action responds to claims submitted November 22, 2019.
Claims 1-10 are pending and have been examined.

Claim Rejections - 35 USC § 101



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1 and 10: The claims recite a process (e.g., “a method for setting up an approval role according to a department by an approval node in a workflow, comprising…”), which is a statutory category of invention.  However, under step 2A prong one, the claims recite an abstract idea:
(Claim 1)
Creating departments and roles comprised in a system organization structure;

Setting a department supervisor role in each department;

Displaying candidate departments when setting an approval node of a workflow; and 


(Claim 10)
Creating departments and roles comprised in a system organization structure;

Setting a department supervisor role in each department;

Selecting to set an approval role based on a department;

Displaying candidate departments when setting an approval node of a workflow; and 

Selecting one or more departments from the candidate departments, wherein the department supervisor role in the selected department serves as an approval role of said approval node.

The above limitations recite a method for “managing personal behavior or relationships or interactions between people.”1  These methods fall within the “certain methods of organizing human activity” grouping of abstract ideas.2  Furthermore, examiner submits the limitations recite concepts that are capable of being performed in the human mind or by hand using pen and paper.3  Such concepts fall within the “mental processes” group of abstract ideas.4  Accordingly, the claims recite an abstract idea.
	The claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  Limitations that may indicate whether a judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the 5  “The “selecting…” and “displaying…” limitations recite data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.6
The claims also do not recite additional elements that provide significantly more than the abstract idea under step 2B.  The federal courts identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.7  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”8  The “displaying…” and “selecting…” limitations previously identified as data gathering and data output in step 2A prong two also describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  The limitations do not add significantly more than the abstract idea.  
Finally, even when considered as an ordered combination, the claims do not contain any inventive concept or provide significantly more in order to transform the abstract idea recited in the claim into a patent-eligible application.  Therefore, the claims are not patent-eligible.
With respect to claims 2-9: The dependent claims are not patent-eligible under 35 U.S.C. §101 because the limitations describe the abstract idea and/or do not recite 
	(a)	Claim 2: The “wherein each role is an independent individual rather than a group or class, one role can only be related to a unique user during the same period, and one user is related to one or more roles” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea.
	(b)	Claim 3: The following limitations describe the abstract idea identified in the independent claim:
Wherein a method for generating the workflow comprises: building a three-layer structure model of user-role-permission that comprises:

A role layer, wherein an operation subject of process approval in a workflow is a role, each role is an independent individual rather than a group or class, one role can only be related to a unique user during the same period, and one user is related to one or more roles;

A permission layer composed of permissions required to be used in the execution of the workflow, wherein the permissions are directly granted to the role; and

A user layer, wherein a user determines an approval task in the workflow through the related role, and performs an approval operation with the permission of the related role;

Using the three-layer structure model to control the workflow, wherein one approval process comprises: one start node initiating the approval process; at least one approval node granting an approval permission to a corresponding approval role; and one end node, at which the approval process is ended; and determining, according to the user's related role, an approval task to be processed, and performing an approval operation with the permission of the related role.

Therefore, the claim recites an abstract idea and is not patent-eligible.
(c)	Claim 4: The “wherein only a role having the permission to initiate a workflow can initiate or request or submit the workflow as a submission role” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea.
	(d)	Claim 5: The “wherein the role belongs to a certain department, and the role is authorized according to work content of the role” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea.
	(e)	Claim 6: The “wherein a name of the role is unique under the department, a number of the role is unique in a system” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea.
	(f)	Claim 7: The “wherein during cross-department transfer of the user, the user’s relation to the role in the original department is canceled, and the user is related to a role in a new department” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea.
	(g)	Claim 8: The “wherein the user determines permissions through it relation to the role, one employee corresponds to one user account, and one user account corresponds to one employee” limitation further describes the abstract idea identified in the independent claim.  Therefore, the claim recites an abstract idea and is not patent-eligible under the abstract idea.
(h)	Claim 9: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein displays forms of the candidate departments comprise a list, an organization structure tree diagram, and an organization structure architecture diagram” limitation describes the “displaying…” limitation recited in claim 1.  Examiner maintains the “displaying…” limitation recites data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  Examiner reiterates the “displaying…” limitation describes the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not add significantly more than an abstract idea when recited in a merely generic manner.  Therefore, the claim is patent-eligible. 

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (Pub. No. 2003/0220824) in view of Morris (Pub. No. 2009/0249187) and in view of Akita (Pub. No. 2015/0121550).
With respect to claim 1: Tseng discloses a method for setting up an approval role according to a department by an approval node in a workflow (See at least Paragraph 0001: “The present invention relates to an enterprise organization operational flow management system especially to an enterprise organization operational flow management system that manages a variety of application-approval operational flows.”), comprising: 
	creating departments and… (See at least Paragraph 0003: “In other words, in an enterprise organization management system all members (including members and guests) of an enterprise organization are divided into groups under a hierarchic structure, wherein one member belongs to at least one group.  In all groups one or at least one member is defined as ‘leader.’  In addition, members of a group are not necessarily a person.  A group may also be a member of another group.”  See also Paragraph 0046: “In order to make the submission route control more precisely, it is recommended that a group management submodule (not shown) be provided in the submission management module 105.  The group management submodule defines the connections between respective applicants and their respective corresponding group or groups.  Such definition does not [only] ensure the correct submission routes of the application forms, but also makes it easy to correctly redefine the connection between one applicant and one group, when the connection thereof is changed.  The ‘groups’ as defined in the group management submodule shall comprise at least one applicant.”);
	[creating] roles comprised in a system organization structure; setting a department supervisor role in each department … wherein the department supervisor role in the selected department serves as an approval role of said approval node (See at least Paragraph 0030: “The role management module 101 defines all the ‘roles’ of “applicants” (to be described in details hereinafter) in the application operations of an enterprise organization and contains these “roles” as its elements.  As illustrates in FIG. 1, roles in the application operations of the enterprise organization of FIG. 1 include: ordinary employee, purchasing manager, department manager, president etc.  In the embodiment of this invention, ‘roles’ of “applicants” are preferably defined according to functions and authorization in the applicants' processing of the application operations.  In other words, the ‘roles’ defined and managed in the role management module 101 are not necessarily the ‘positions’ or ‘job designations’ of members of an enterprise but are roles of members of the enterprise in the processing of application operations.  In practice, roles that may exist in all or most application operations are first defined and roles that may only exist in only some or even one application operation are also defined.  For example, in the operation of a leave form, the form may be [first] filled by an ‘ordinary employee,’ approved by a ‘department manager’ and submitted to ‘personnel manager’ for reference….  Other ‘roles’ may be defined in the role management module 101 according to the character of the enterprise organization where the enterprise organization operation flow management system of this invention is used.”  See also Paragraph 0032: “The applicant management module 102 defines and manages “applicants” who are allowed to operate in any step of the application operations of the enterprise organization.  In general, an ‘applicant’ is an officer, an employer or a member of an enterprise.  However, a group may also be an ‘applicant.’”  See also Paragraphs 0039 and 0053.).
setting an approval node of a workflow (See at least Paragraph 0063: “Workflow 400 includes start node 405, nodes 410, 415, 420, 425, 430, and 435, and end node 440.  Each of the nodes performs one or more activities that facilitate the objective of workflow 400.  In addition, one or more actors, such as a human being, machine, or application, may perform each of the activities represented by each of the nodes.”  See also Paragraph 0064: “By way of example to illustrate a workflow, the objective of workflow 400 may be to facilitate an equipment change request in response to a request from an employee outside of the IT department to change a piece of equipment, such as a desktop computer.  In this example, the activity associated with node 410 may be to send an e-mail to a supervisor in the IT department requesting the supervisor's approval of the desktop computer change request.  The activity associated with node 415 may be to decide whether to grant the change request based on the response of the IT supervisor.  If the IT supervisor grants the change request, an e-mail may be sent to the requesting employee notifying the employee of the approval at node 420.  On the other hand, if the IT supervisor denies the change request, an e-mail may be sent to the requesting employee notifying the employee of the denial at node 425.”  See also Paragraph 0065: “Workflow 400 may also be edited using a workflow application, such as workflow application 335 in FIG. 3.”  Examiner asserts the node 415 in workflow 400 is an approval node.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to define / edit workflows comprising various nodes as taught by Morris in Tseng’s invention.  As demonstrated by KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not teach the remaining limitations.  However, Akita discloses displaying candidate departments … and selecting one or more departments from the candidate departments (See at least Paragraph 0155: “As described above, the processing right data management server 10 according to the above described embodiment is the server with ERP operating thereon and configured to manage data regarding the processing right allocated to each organization (e.g., each user group or organization).  The server 10 includes the authority data DB 16 configured to store the authority data including the ID information capable of uniquely identifying the organization, the business process, and the processing right corresponding to the business process.  The server 10 provides the organization list screen 400 configured to display a list of organizations in response to the request from the user terminal 31 used by a user; receives the organization designated in the organization list screen 400 from the user terminal 31; identifies the authority data corresponding to the designated organization; provides the authority setting screen 1000 configured to display as a list the business process corresponding to the designated organization and the processing right related to each of the business process according to the identified authority data; receives the settings change information regarding the processing right, the settings of which have been changed on the authority setting screen 1000 from the user terminal 31; and updates the authority data according to the settings change information regarding the processing right.  Accordingly, the allocation of the processing as desired by the user can be realized by simple processing in the operation system (ERP system) for managing information regarding the processing right.”  See also Paragraph 0156: “Specifically, the user can allocate the processing right by selecting the organization from the screen (e.g., organization list screen 400) that displays a list of organizations, and operates the screen (e.g., authority setting screen 1000) that displays a list of business processes, which are displayed in response to selecting the organization, and corresponding processing right for each business process.  Accordingly, the allocation of the processing right can be realized as desired by the user by simple processing.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to display group(s) and allocate the processing right of a business process to the group(s) as taught by Akita in the combination of references.  As demonstrated by Akita, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of managing “who are allowed to operate in any step of the application operations of the enterprise organization” as needed in Tseng at Paragraph 0032.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 2: The combination of Tseng, Morris, and Akita references discloses the method for setting up an approval role according to a department by an approval node in a workflow according to claim 1, wherein each role is an independent individual rather than a group or class, one role can only be related to a unique user during the same period, and one user is related to one or more roles (See at least Tseng Paragraph 0018: “[A] role management module to define a plurality of ‘roles’ to represent applicants who are required to participate in the operation of electronic applications to be used in an enterprise organization, according to the function and authorization of said applicants in respective electronic applications, so that common roles in a plurality of electronic applications and special roles in particular electronic applications are included, and to provide definitions of connections among respective applicants, their accessible electronic applications and their corresponding roles in said electronic applications….”  See also Paragraph 0031: “As a result, the ‘roles’ as defined in the role management module 101 are roles that process the respective steps of the application operations in an enterprise organization.  The ‘roles’ defined in the role management module 101 will include roles that exist in common in a plurality of application operations and roles that exist in only one or a few application operations.  The roles are defined in the role management module 101 may include: president, vice president, department manager, supervisor, personnel manager, ordinary employee, etc.”  Examiner submits the president, vice president, department manager, supervisor, personnel manager roles are “independent individuals rather than a group or class.”).
	Furthermore, notwithstanding the preceding discussion, examiner submits the limitations recite non-functional descriptive material.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obviousness functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  The limitations merely describe the “roles” and add little, if anything, to the claimed steps.  The additional description of 
With respect to claim 9: The combination of Tseng, Morris, and Akita references discloses the method for setting up an approval role according to a department by an approval node in a workflow according to claim 1, wherein display forms of the candidate departments comprise a list, an organization structure tree diagram, and an organization structure architecture diagram (See at least Akita Paragraph 0155: “As described above, the processing right data management server 10 according to the above described embodiment is the server with ERP operating thereon and configured to manage data regarding the processing right allocated to each organization (e.g., each user group or organization)….  The server 10 provides the organization list screen 400 configured to display a list of organizations in response to the request from the user terminal 31 used by a user....”  See also Paragraph 0159: “The organization list screen 400 of the above described embodiment includes the hierarchical display area of organization names 402 to display organization names hierarchically, and the detailed organization data display area 403 to display a list of detailed data of the individual hierarchically displayed organizations.  The detailed organization data displayed in the detailed organization data display area 403 is displayed at the same hierarchical level 
With respect to claim 10: Tseng discloses a method for setting up an approval role according to a department by an approval node in a workflow (See at least Paragraph 0001: “The present invention relates to an enterprise organization operational flow management system especially to an enterprise organization operational flow management system that manages a variety of application-approval operational flows.”), comprising: 
	creating departments and… (See at least Paragraph 0003: “In other words, in an enterprise organization management system all members (including members and guests) of an enterprise organization are divided into groups under a hierarchic structure, wherein one member belongs to at least one group.  In all groups one or at least one member is defined as ‘leader.’  In addition, members of a group are not necessarily a person.  A group may also be a member of another group.”  See also Paragraph 0046: “In order to make the submission route control more precisely, it is recommended that a group management submodule (not shown) be provided in the submission management module 105.  The group management submodule defines the connections between respective applicants and their respective corresponding group or groups.  Such definition does not [only] ensure the correct submission routes of the application forms, but also makes it easy to correctly redefine the connection between The ‘groups’ as defined in the group management submodule shall comprise at least one applicant.”);
	[creating] roles comprised in a system organization structure; setting a department supervisor role in each department … wherein the department supervisor role in the selected department serves as an approval role of said approval node (See at least Paragraph 0030: “The role management module 101 defines all the ‘roles’ of “applicants” (to be described in details hereinafter) in the application operations of an enterprise organization and contains these “roles” as its elements.  As illustrates in FIG. 1, roles in the application operations of the enterprise organization of FIG. 1 include: ordinary employee, purchasing manager, department manager, president etc.  In the embodiment of this invention, ‘roles’ of “applicants” are preferably defined according to functions and authorization in the applicants' processing of the application operations.  In other words, the ‘roles’ defined and managed in the role management module 101 are not necessarily the ‘positions’ or ‘job designations’ of members of an enterprise but are roles of members of the enterprise in the processing of application operations.  In practice, roles that may exist in all or most application operations are first defined and roles that may only exist in only some or even one application operation are also defined.  For example, in the operation of a leave form, the form may be [first] filled by an ‘ordinary employee,’ approved by a ‘department manager’ and submitted to ‘personnel manager’ for reference….  Other ‘roles’ may be defined in the role management module 101 according to the character of the enterprise organization where the enterprise organization operation flow management system of this invention is used.”  See also Paragraph 0032: “The applicant management module 
	Tseng does not teach the remaining limitations.  However, Morris discloses setting an approval node of a workflow (See at least Paragraph 0063: “Workflow 400 includes start node 405, nodes 410, 415, 420, 425, 430, and 435, and end node 440.  Each of the nodes performs one or more activities that facilitate the objective of workflow 400.  In addition, one or more actors, such as a human being, machine, or application, may perform each of the activities represented by each of the nodes.”  See also Paragraph 0064: “By way of example to illustrate a workflow, the objective of workflow 400 may be to facilitate an equipment change request in response to a request from an employee outside of the IT department to change a piece of equipment, such as a desktop computer.  In this example, the activity associated with node 410 may be to send an e-mail to a supervisor in the IT department requesting the supervisor's approval of the desktop computer change request.  The activity associated with node 415 may be to decide whether to grant the change request based on the response of the IT supervisor.  If the IT supervisor grants the change request, an e-mail may be sent to the requesting employee notifying the employee of the approval at node 420.  On the other hand, if the IT supervisor denies the change request, an e-mail may be sent to the requesting employee notifying the employee of the denial at node 425.”  See also Paragraph 0065: “Workflow 400 may also be edited using a workflow application, such Examiner asserts the node 415 in workflow 400 is an approval node.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to define / edit workflows comprising various nodes as taught by Morris in Tseng’s invention.  As demonstrated by Morris, it is within the capabilities of one of ordinary skill in the art to include such features in Tseng’s invention with the predictable result of defining “all the operational steps or flows required in the application operations of an enterprise organization” as needed in Tseng at Paragraph 0053.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not teach the remaining limitations.  However, Akita discloses selecting to set an approval role based on a department; displaying candidate departments … and selecting one or more departments from the candidate departments (See at least Paragraph 0155: “As described above, the processing right data management server 10 according to the above described embodiment is the server with ERP operating thereon and configured to manage data regarding the processing right allocated to each organization (e.g., each user group or organization).  The server 10 includes the authority data DB 16 configured to store the authority data including the ID information capable of uniquely identifying the organization, the business process, and the processing right corresponding to the business process.  The server 10 provides the organization list screen 400 configured to display a list of organizations in response to the request from the user terminal 31 used by a user; receives the organization designated in the organization list screen 400 from the user terminal 31; identifies the authority data corresponding to the designated organization; provides the authority setting screen 1000 configured to display as a list the business process corresponding to the designated organization and the processing right related to each of the business process according to the identified authority data; receives the settings change information regarding the processing right, the settings of which have been changed on the authority setting screen 1000 from the user terminal 31; and updates the authority data according to the settings change information regarding the processing right.  Accordingly, the allocation of the processing as desired by the user can be realized by simple processing in the operation system (ERP system) for managing information regarding the processing right.”  See also Paragraph 0156: “Specifically, the user can allocate the processing right by selecting the organization from the screen (e.g., organization list screen 400) that displays a list of organizations, and operates the screen (e.g., authority setting screen 1000) that displays a list of business processes, which are displayed in response to selecting the organization, and corresponding processing right for each business process.  Accordingly, the allocation of the processing right can be realized as desired by the user by simple processing.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to display group(s) and allocate the processing right of a business process to the group(s) as taught by Akita in the combination of references.  As demonstrated by Akita, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of managing “who are allowed to operate in any step of the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Morris in view of Akita and in view of Barkley (US 6088679).
With respect to claim 3: The combination of Tseng, Morris, and Akita references discloses the method for setting up an approval role according to a department by an approval node in a workflow according to claim 2, wherein a method for generating the workflow comprises: building a three-layer structure model of user-role-permission that comprises: a role layer, wherein an operation subject of process approval in a workflow is a role, each role is an independent individual rather than a group or class, one role can only be related to a unique user during the same period, and one user is related to one or more roles (See at least Tseng Paragraph 0018: “[A] role management module to define a plurality of ‘roles’ to represent applicants who are required to participate in the operation of electronic applications to be used in an enterprise organization, according to the function and authorization of said applicants in respective electronic applications, so that common roles in a plurality of electronic applications and special roles in particular electronic applications are included, and to provide definitions of connections among respective applicants, their accessible electronic applications and their corresponding roles in said electronic applications….”  See also Paragraph 0031: “As a result, the ‘roles’ as defined in the role management module 101 are roles that process the respective steps of the application operations in an enterprise organization.  The ‘roles’ defined in the role management module 101 will include roles that exist in common in a plurality of application operations and roles that 
	a user layer, wherein a user determines an approval task in the workflow through the related role, and … determining, according to the user’s related role, an approval task to be processed (See at least Tseng Paragraph 0016: “[An] applicant management module to define a plurality of ‘applicants’ who are allowed access to said electronic applications….”  See also Paragraph 0033: “In the application management module 102 provided is a look-up table that defined the connections of an applicant with his/her name, title, password, operable applications (or connected application form, to be described in details hereinafter), his/her role(s) in that operable applications and other applicable information.”  See also Paragraph 0039: “As a result, in the flow management module 104, defined are steps of operations that are required to be operated by the ‘roles’ that are required to participate in the application operations.”  See also Paragraph 0053: “In, the enterprise organization operation flow management system of this invention, all the operation steps or flows required in the application operations of an enterprise organization are defined as components and the connections between a role and a step or flow are also defined.  Only when a step is connected to a role will the step be operated by [members] of the enterprise are defined as components.”);
wherein one approval process comprises: one start node initiating the approval process; at least one approval node granting an approval permission to a corresponding approval role; and one end node, at which the approval process is ended (See at least Morris Paragraph 0063: “Workflow 400 includes start node 405, nodes 410, 415, 420, 425, 430, and 435, and end node 440.  Each of the nodes performs one or more activities that facilitate the objective of workflow 400.  In addition, one or more actors, such as a human being, machine, or application, may perform each of the activities represented by each of the nodes.”  See also Paragraph 0064: “By way of example to illustrate a workflow, the objective of workflow 400 may be to facilitate an equipment change request in response to a request from an employee outside of the IT department to change a piece of equipment, such as a desktop computer.  In this example, the activity associated with node 410 may be to send an e-mail to a supervisor in the IT department requesting the supervisor's approval of the desktop computer change request.  The activity associated with node 415 may be to decide whether to grant the change request based on the response of the IT supervisor.  If the IT supervisor grants the change request, an e-mail may be sent to the requesting employee notifying the employee of the approval at node 420.  On the other hand, if the IT supervisor denies the change request, an e-mail may be sent to the requesting employee notifying the employee of the denial at node 425.”  See also Paragraph 0065: “Workflow 400 may also be edited using a workflow application, such as workflow application 335 in FIG. 3.”  Examiner asserts the node 415 in workflow 400 is an approval node.  Examiner also relies on the same rationale for including Morris in the combination of references since the limitation describes elements recited in claim 1.).
a permission layer composed of permissions required to be used in the execution of the workflow, wherein the permissions are directly granted to the role; and … performs an approval operation with the permission of the related role; using the three-layer structure model to control the workflow … and performing an approval operation with the permission of the related role (See at least Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be activated; (6) that each permission be withdrawn as the operations are completed; and (7) that the roles be deactivated as the segments are completed.”  See also Column 9, Lines 19-24: “That is, by assigning the privilege to perform activities in the workflow system to roles rather than individuals, any individual assigned to an active role can perform the activity.  Changes in the duties and responsibilities simply require their reassignment to new roles, the workflow process is not affected.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to assign permission to perform operations associated with a workflow activity to a role as taught by Barkley in the combination of references.  As demonstrated by Barkley, it is within the capabilities KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 4: The combination of Tseng, Morris, Akita, and Barkley references discloses the method for setting up an approval role according to a department by an approval node in a workflow according to claim 3, wherein only a role having the permission to initiate a workflow can initiate or request or submit the workflow as a submission role (See at least Barkley Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be activated; (6) that each permission be withdrawn as the operations are completed; and (7) that the roles be deactivated as the segments are completed.”  See also Column 9, Lines 19-24: “That is, by assigning the privilege to perform activities in the workflow system to roles rather than individuals, any individual assigned to an active role can perform the activity.  Changes in the duties and responsibilities simply require their reassignment to new roles, the workflow process is not affected.”  Examiner submits the “operations thereof” broadly include initiating or requesting or submitting the workflow.  Examiner further relies on the same rationale for 
With respect to claim 8: The combination of Tseng, Morris, and Akita references discloses the method for setting up an approval role according to a department by an approval node in a workflow according to claim 2, wherein … one employee corresponds to one user account, and one user account corresponds to one employee (See at least Tseng Paragraph 0016: “[An] applicant management module to define a plurality of ‘applicants’ who are allowed access to said electronic applications….”  See also Paragraph 0033: “In the application management module 102 provided is a look-up table that defined the connections of an applicant with his/her name, title, password, operable applications (or connected application form, to be described in details hereinafter), his/her role(s) in that operable applications and other applicable information.”).
	The references do not explicitly teach the remaining limitations.  However, Barkley discloses wherein the user determines permissions through its relation to the role (See at least Column 6, Lines 23-29: “In an RBAC system, access to objects is managed at a level corresponding closely to the organization’s structure.  Each user is assigned one or more ‘roles,’ and each ‘role’ is assigned one or more ‘permissions’ that are authorized for users in that role….  Subjects 20, which can represent … individual users 26, who will normally be identified to the system through conventional identification process 28, are assigned to roles 30.  The subjects 20 can then perform operations 32 as assigned to the roles 30.  In this connection, ‘operations’ includes ‘permissions’ required to access objects within the protected system, such as stored documents, or to perform certain activities defined as part of the workflow.  The operations provided for each role correspond to the duties and responsibilities of the persons having that role in the organization.”  See also Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be activated; (6) that each permission be withdrawn as the operations are completed; and (7) that the roles be deactivated as the segments are completed.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to assign permission to perform operations associated with a workflow activity to a role as taught by Barkley in the combination of references.  As demonstrated by Barkley, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of defining the connections between a role and operational steps as needed in Tseng at Paragraph 0053.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Morris in view of Akita in view of Barkley and in view of Official Notice.
With respect to claim 5: Although the combination of Tseng, Morris, and Akita references discloses the method for setting up an approval role according to a department by an approval node in a workflow according to claim 2, the references do not explicitly teach the remaining limitations.  However, Barkley discloses the role is authorized according to work content of the role (See at least Column 6, Lines 23-29: “In an RBAC system, access to objects is managed at a level corresponding closely to the organization’s structure.  Each user is assigned one or more ‘roles,’ and each ‘role’ is assigned one or more ‘permissions’ that are authorized for users in that role….  Subjects 20, which can represent … individual users 26, who will normally be identified to the system through conventional identification process 28, are assigned to roles 30.  The subjects 20 can then perform operations 32 as assigned to the roles 30.  In this connection, ‘operations’ includes ‘permissions’ required to access objects within the protected system, such as stored documents, or to perform certain activities defined as part of the workflow.  The operations provided for each role correspond to the duties and responsibilities of the persons having that role in the organization.”  See also   
Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be activated; (6) that each 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to assign permission to perform operations associated with a workflow activity to a role as taught by Barkley in the combination of references.  As demonstrated by Barkley, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of defining the connections between a role and operational steps as needed in Tseng at Paragraph 0053.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The above references do not explicitly teach wherein the role belongs to a certain department.  However, Official Notice is taken that such technical features are old and well-known in the art.  For example, Daily (Pub. No. 2009/0089291) teaches “Existing methods only allow Groups to own a Role.”  Paragraph 0005.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to define or specify roles that belong to a group or department.
With respect to claim 6: Although the combination of Tseng, Morris, Akita, Barkley, and Official Notice references discloses the method of setting up an approval role according to a department by an approval node in a workflow according to claim 5, the references do not explicitly teach wherein a name of the role is unique under the department, a number of the role is unique in a system.  However, examiner asserts the above limitations recite non-functional descriptive material.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-
With respect to claim 7: The combination of Tseng, Morris, Akita, Barkley, and Official Notice references discloses the method of setting up an approval role according to a department by an approval node in a workflow according to claim 5, wherein during cross-department transfer of the user, the user’s relation to the role in the original department is canceled, and the user is related to a role in a new department (See at least Barkley Column 9, Lines 19-24: “That is, by assigning the privilege to perform activities in the workflow system to roles rather than individuals, any individual assigned to an active role can perform the activity.  Changes in the duties and responsibilities simply require their reassignment to new roles, the workflow process is not affected.”  Examiner further relies on the same rationale for including Barkley in the combination of references since the limitation describes elements recited in claim 5.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(A)	Pulkeri (Pub. No. 2015/0261400) discloses “a partially generated process flow structure 300 created by a user in a processor implemented editor environment.  The partially generated flow structure comprises nodes 301 to 303 with interconnections there between. Nodes 301, 302 and 303 respectively comprise standardized node symbols representative of a start node, a process node and a decision node.”  Paragraph 0064.
	(B)	Levit (US 9189772) discloses “the reference system is configured with one or more roles that have permissions to execute all transactions in a scope of a planned verification….  Permission settings for the at least one role in the e-business system are compared with corresponding permission values in the reference data for the at least one role.  Based on comparing the permission settings, an indication is displayed to a user of whether the permission settings match the corresponding permission values.”  Column 2, Lines 29-44.
	(C)	Swineford (Pub. No. 2014/0029751) discloses “the client 102 initiator submits a request to instantiate a new workflow process over the network 114 to the workflow services of the server 110.  The workflow services on the server 110 process that request and, assuming the workflow services verify the identity and permission of the client 102 initiator to initiate a workflow process, returns a workflow process key over the network to the client 102 initiator.  In some embodiments, the workflow services 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        2 Id.
        3 See October 2019 Update: Subject Matter Eligibility Pages 7-8 [hereinafter October 2019 Update] (“Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis’ … [and] a claim to collecting and comparing known information….”).  
        4 2019 Revised Guidance, supra note 1, at 52.
        5 Id. at 55.  
        6 Id.
        7 MPEP §2106.05(d)(II).  
        8 Id.